Order entered December 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01139-CV

   RONALD BIRCHLER, ANNETTE BIRCHLER AND ALL OTHER OCCUPANTS,
                            Appellants

                                             V.

 AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC, A DELAWARE LIMITED
                   LIABILITY COMPANY, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-00578-2014

                                         ORDER
       Before the Court is appellants’ December 15, 2014 unopposed motion to extend time to

file appellants’ reply brief. We GRANT appellants’ motion. Appellants’ brief shall be filed on

or before December 29, 2014.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE